                Case 2:18-cv-00068-TLN-DB Document 134 Filed 04/21/20 Page 1 of 3


           1 LEWIS BRISBOIS BISGAARD & SMITH LLP
             CHRISTOPHER J. BAKES, SB# 99266
           2 ANDREW D. BLUTH, SB# 232387
             CAITLIN E. HIGGINS, SB# 298782
           3 2020 West El Camino Avenue, Suite 700
             Sacramento, California 95833
           4 Tel: 916.564.5400
             Fax: 916.564.5444
           5
             Attorneys for Plaintiffs/Counterdefendants STORZ MANAGEMENT
           6 COMPANY, a California corporation, and STORZ REALTY, INC.

           7 weintraub tobin chediak coleman grodin law corporation
             CHARLES L. POST, SB#. 160443
           8 JAMES KACHMAR, SB#. 216781
             400 Capitol Mall, 11th Floor
           9 Sacramento, California 95814
             Telephone: 916/558.6000
          10 Facsimile:   916/446.1611
          11 Attorneys for Defendants/Counterclaimants
             ANDREW CAREY and MARK WEINER
          12

          13                                    UNITED STATES DISTRICT COURT
          14                                    EASTERN DISTRICT OF CALIFORNIA
          15 STORZ MANAGEMENT COMPANY, a                         No. 2:18-cv-00068 TLN DB
             California Corporation, and STORZ
          16 REALTY, INC.,                                       STIPULATION AND ORDER RE:
                                                                 MODIFICATION OF ORDER DATED
          17                      Plaintiffs,                    MARCH 12, 2020 (DCKT. NO. 130)
          18             vs.
          19 ANDREW CAREY, an individual, and
             MARK WEINER, an individual,
          20
                      Defendants.
          21

          22                      And related cross-claim.
          23

          24            Plaintiffs/Counterdefendants Storz Management Company and Storz Realty, Inc.
          25 (“Plaintiffs”), together with Defendants/Counterclaimants Andrew Carey and Mark Weiner

          26 (“Defendants”) (Plaintiffs and Defendants referred to collectively as the “Parties”) hereby stipulate

          27 to and request a modification to the Court’s March 12, 2020 Order as follows:

LEWI      28            WHEREAS, on or about February 14, 2020, the Court issued an Order (Dckt. # 125)
S              4825-0666-2074.1                              1
BRISBOI               STIPULATION AND ORDER RE: JOINT REQUEST FOR ADDITIONAL TIME TO SCHEUDLE
S                                       CONTINUED DEPOSITION OF JIM PIERINI
BISGAAR
                Case 2:18-cv-00068-TLN-DB Document 134 Filed 04/21/20 Page 2 of 3


           1 granting Defendants’ Motion to Compel Continued Deposition of James Pierini as Storz

           2 Management Company’s (“SMC”) Person Most Knowledgeable (Dckt. # 116) and ordering

           3 Plaintiffs to produce witness James Pierini for a continued deposition as SMC’s PMK by no later

           4 than March 13, 2010; and

           5            WHEREAS, on or about March 12, 2020, the Court issued an Order (Dckt. # 130)

           6 modifying its February 14 Order to allow until April 17 for the Parties to complete the deposition

           7 of Mr. Pierini, given the scheduling difficulties created by current public health concerns; and

           8            WHEREAS, due to continued social distancing, travel, and other restrictions necessitated

           9 by the current public health environment, the Parties agree that the deposition needs to be

          10 continued to a later date; and

          11            WHEREAS, the Parties jointly request that the Court modify its March 12, 2020 Order

          12 (Dckt. # 130) to allow additional time for the continued deposition of Mr. Pierini as SMC’s PMK

          13 to take place.

          14            NOW, THEREFORE, the Parties jointly request:

          15            1. That the Court modify its March 12, 2020 Order (ECF Document No. 130) to allow

          16                 Plaintiffs until June 17, 2020 to produce Mr. Pierini for his continued deposition as

          17                 SMC’s PMK.

          18 IT IS SO STIPULATED AND AGREED.

          19 Respectfully submitted,

          20 DATED: April 17, 2020                          LEWIS BRISBOIS BISGAARD & SMITH               LLP

          21

          22

          23                                                By:          /s/ Christopher J. Bakes
                                                                  Christopher J. Bakes
          24                                                      Attorneys for Plaintiffs/Counterdefendants
                                                                  STORZ MANAGEMENT COMPANY, a
          25                                                      California corporation, and STORZ REALTY,
                                                                  INC.
          26

          27

LEWI      28
S              4825-0666-2074.1                                     2
BRISBOI               STIPULATION AND ORDER RE: JOINT REQUEST FOR ADDITIONAL TIME TO SCHEUDLE
S                                       CONTINUED DEPOSITION OF JIM PIERINI
BISGAAR
                Case 2:18-cv-00068-TLN-DB Document 134 Filed 04/21/20 Page 3 of 3


           1 DATED: April 17, 2020                       WEINTRAUB TOBIN CHEDIAK COLEMAN
                                                         GRODIN
           2

           3

           4                                             By: /s/ James Kachmar (as authorized on 4/17/2020)
                                                             James Kachmar
           5                                                 Attorneys for Defendants / Counterclaimants
                                                             ANDREW CAREY and MARK WEINER
           6

           7

           8                                 ORDER
           9            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
          10 DATED: April 20, 2020                                  /s/ DEBORAH BARNES
                                                                    UNITED STATES MAGISTRATE JUDGE
          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

LEWI      28
S              4825-0666-2074.1                                 3
BRISBOI               STIPULATION AND ORDER RE: JOINT REQUEST FOR ADDITIONAL TIME TO SCHEUDLE
S                                       CONTINUED DEPOSITION OF JIM PIERINI
BISGAAR
